— Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered on June 11, 1986, unanimously reversed and dismissed. (See, People v McGriff, 130 AD2d 141.) The matter is remitted to the trial court for the purpose of entering an order in favor of the *399accused, pursuant to CPL 160.50, not less than 30 days after service of a copy of this court’s order upon the respondent, with leave during this 30-day period to respondent to move and seek any further stay of the implementation of CPL 160.50 as in the interest of justice is required. Concur — Kupferman, J. P., Sullivan, Carro, Milonas and Ellerin, JJ.